                Case 4:20-cv-02388 Document 1-4 Filed on 07/07/20 in TXSD Page 1 of 3
                                                       Exhibit 4
K
    a
        t
            e

                J
                    a
                        n
                            k
                                e
From: "Courtdisputes@godaddy.com" <Courtdisputes@godaddy.com>
Subject: RE: Domains lucked
Date: January 13, 2020 at 1:38:57 PM CST
To: "brent@oxley.com" <brent@oxley.com>

Dear Brent,

We have been notified that per documents filed in the District Court in Alwar, Rajasthan, the domain names below are
the subject of a legal dispute:
HYBRID.COM, DISTRIBUTE.COM, ADMIRER.COM, DRONE.COM, CIA.COM, DEMOLISH.COM, EMIR.COM, DARM.COM, BRI
DE.COM, ADVISE.COM, FLUTE.COM, LOANTAP.COM, JEWEL.COM,
ITEM.COM, PIANO.COM, DEVOTE.COM, VTOK.COM, ATHLETE.COM, BONJOUR.COM, VALENTINE.COM, DUST.COM, DETE
CT.COM, VIAJE.COM, MESSAGE.COM

The court ordered that the domain names are to be locked pending further order of the court. Accordingly, we have
locked the domain names.

If you have any questions regarding these actions or this court case, please contact the Court or Plaintiff’s Counsel
directly. Contact information for Plaintiff’s Counsel can be found below:

Puneet Agarwal
a.puneet07@gmail.com

Kind regards,

Lisa
Disputes Administrator
GoDaddy
Claim: 2454573

From: Brent Oxley <brent@oxley.com>
Sent: Saturday, January 11, 2020 8:21 PM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Re: Domains lucked

Notice: This email is from an external sender.




You’ve tied up millions of dollars worth of my domains. Can you get off script for a second and give me a clue
to what is going on?

                                                             1
               Case 4:20-cv-02388 Document 1-4 Filed on 07/07/20 in TXSD Page 2 of 3
                                                        Exhibit 4
I’m not a scammer and can easily Be googled of who I am. I sold hostgator.com for $300mm a few years ago.
Let me know what’s happening. Thank you



Sent from my iPhone


       On Jan 11, 2020, at 7:32 PM, "Courtdisputes@godaddy.com" <Courtdisputes@godaddy.com>
       wrote:


       Dear Brent Oxley,

       We have received your emails and are looking into the particulars of the domain locks. We will respond
       when we have more information.

       Best,

       Christopher Patterson
       GoDaddy | Manager, Domain Compliance & Advanced Support


       From: Brent Oxley <brent@oxley.com>
       Sent: Friday, January 10, 2020 6:43 PM
       To: Courtdisputes-GD <Courtdisputes@godaddy.com>
       Subject: Re: Domains lucked

       Notice: This email is from an external sender.




       Can I please get an update? It’s been over 24 hours and I haven’t heard anything from you all.


       Sincerely,

       Brent Oxley

       --------------------------------
       https://link.zixcentral.com/u/a6166da4/fP60wfJ16hGRhTD6hnsoMg?u=http%3A%2F%2Fwww.
       oxhuntingranch.com
       https://link.zixcentral.com/u/e19631eb/xhi1wfJ16hGTJTD6hnsoMg?u=http%3A%2F%2Fwww.
       drivetanks.com
       https://link.zixcentral.com/u/8e4ef532/hC21wfJ16hGWTzD6hnsoMg?u=http%3A%2F%2Fwww
       .oxley.com
       --------------------------------



                On Jan 9, 2020, at 3:48 PM, Brent Oxley <brent@oxley.com> wrote:

                Hello,
                                                            2
Case 4:20-cv-02388 Document 1-4 Filed on 07/07/20 in TXSD Page 3 of 3
                                         Exhibit 4

 I logged into my account today Customer #: 353204


 and all of the following domains of mine are showing locked and saying I need to email you.
 Can you tell me what’s going on? Please call me at 561-866-9539




 hybrid.com
 item.com
 loantap.com
 message.com
 jewel.com
 message.com
 piano.com
 valentine.com
 viaje.com
 vtok.com

 Sincerely,

 Brent Oxley

 --------------------------------
 https://link.zixcentral.com/u/a6166da4/fP60wfJ16hGRhTD6hnsoMg?u=http%3A%2F
 %2Fwww.oxhuntingranch.com
 https://link.zixcentral.com/u/e19631eb/xhi1wfJ16hGTJTD6hnsoMg?u=http%3A%2F
 %2Fwww.drivetanks.com
 https://link.zixcentral.com/u/8e4ef532/hC21wfJ16hGWTzD6hnsoMg?u=http%3A%2F
 %2Fwww.oxley.com
 --------------------------------




                                               3
